SUPPLEMENTDATED AUGUST 30, 2, 2010 Robeco-Sage Multi-Strategy Fund, L.L.C. (the "Fund") Capitalized terms used in this Supplement that are not defined herein have the same meanings as set forth in the Prospectus: At a meeting of the Fund's Board of Managers (the "Board") held on August 25, 2010, the Board authorized the Fund to pursue making an election to be classified as an association taxable as a corporation and to seek to qualify as a "regulated investment company" under Subchapter M of the U.S. Internal Revenue Code of 1986, as amended. The Fund also expects to modify its tax filings so as to qualify for tax treatment substantially similar to that of many other publicly offered mutual funds, rather than as a partnership for Federal tax purposes.The new tax treatment would simplify fund reporting to investors, allowing tax reports to be made on Form 1099 instead of the more complex Schedule K-1. The Fund currently has a capital account structure (allowing net increases and decreases in the net value of the Fund's assets to be allocated to and reflected as changes in the value of each investor's capital account generally on a pro rata basis).Assuming completion of the Fund's transition to the new tax treatment (the "Tax Transition"), that structure would be replaced by a standard corporate-type structure in which members in the Fund ("Members") would participate in the Fund's gains, losses and income on the basis of the number of units of the Fund ("Units") they hold relative to the total number of Units outstanding.Individual capital accounts would be replaced with a general Fund account. The Fund intends to establish a program for the automatic reinvestment of certain annual distributions that the Fund will be required to make.Under the Fund's program, when a Member's distribution is reinvested, additional Units will be issued to that Member in an amount equal in value to the distribution.Unless the Fund is informed otherwise by notice to UMB Fund Services, Inc., the Fund's transfer agent, Members will be enrolled automatically in the reinvestment program.Dividends and distributions are taxable to the recipient whether they are reinvested in Units or received as cash. Assuming the Tax Transition is completed, the Fund would elect to be classified as an association taxable as a corporation for Federal tax purposes, as of January 1, 2011 (the "Effective Date").The Board may determine to cease the Tax Transition and postpone or withdraw its authorization for the Fund to change its tax status.This determination would only be made if the Board determines that it would be consistent with the best interests of the Fund and its investors.Members would, of course, receive notice of such change.Assuming the Tax Transition is completed, the Prospectus would be subject to the following revisions: 1.The third bullet under the subsection entitled "OFFERING SUMMARY – Risk Factors" beginning on page 4 would be deleted and replaced with the following: · There are certain tax risks and additional costs associated with the Fund’s taxation as a RIC.With respect to risks, the Fund would need to satisfy various asset diversification and source-of-income tests.This will require support from Portfolio Funds.The Fund would also be required each December to make certain "excise tax" calculations on certain undistributed income of the Fund based on income and gain information that must be obtained by the Fund from Portfolio Funds.If the Fund does not receive accurate information from Portfolio Funds or does not satisfy the applicable tests for RIC qualification, the Fund could be subject to the excise tax on undistributed income or subject to tax on its income. (See "Tax Aspects.")With respect to costs, the Fund would incur certain costs relating to tax compliance and reinvestment of dividends and other distributions.In addition, to facilitate investments that the Adviser believes to be attractive in a manner consistent with RIC qualification requirements, the Fund might, in certain situations, invest in "passive foreign investment companies" (which are offshore investment funds that are treated as corporations for U.S. tax purposes).Such investments may involve costs or other inefficiencies to the Fund, including U.S. withholding taxes, that the Fund does not incur when it invests in U.S. domestic investment funds.‬(See "Tax Aspects.") 2.The subsection entitled "OFFERING SUMMARY – Allocation of Net Profits and Net Losses" beginning on page 10 would be deleted in its entirety. 3.The subsection entitled "OFFERING SUMMARY – Taxation" on page 13 would be deleted and replaced with the following: The Fund expects to elect to be classified as an association taxable as a corporation and intends to qualify as a "regulated investment company" under Subchapter M of the Code, so that the Fund is no longer treated as a partnership for Federal tax purposes (the "Tax Transition").As a regulated investment company under Subchapter M of the Code, each year that the Fund qualifies as a regulated investment company and distributes to its Members generally at least 90% of its "investment company taxable income" (as defined in the Code) it will pay no U.S. federal income tax on the earnings or capital gains it distributes.This avoids a "double tax" on that income and net capital gains since holders of Units normally will be taxed on the dividends and net capital gains they receive from the Fund (unless their Units are held in a retirement account that permits tax deferral or the holder is otherwise exempt from tax).Tax-exempt U.S. investors will not incur unrelated business taxable income with respect to an investment in Units if they do not borrow to make the investment.Certain requirements under Subchapter M and additional information regarding the Fund's new tax treatment are described in this prospectus supplement.(See "Tax Aspects.")No material changes in the investment program or day-to-day management of the Fund are contemplated in connection with the new tax treatment (although the Adviser will need to obtain certain information from Portfolio Funds and/or structure the Master Fund's investments in Portfolio Funds in such manner so as to assure qualification as a RIC, and the Adviser may determine not to make certain investments that would adversely affect the Fund's ability to qualify as a RIC).Following the Tax Transition, the Fund's tax reporting to Members will be made on IRS Form 1099 instead of Schedule K-1.(See "Tax Aspects.") 4.The section "ADDITIONAL RISK FACTORS" beginning on page 31 would be supplemented by the following: Special Tax Risks Special tax risks are associated with an investment in the Fund.As of January 1, 2011 (the "Effective Date"), the Fund expects to elect to be classified as an association taxable as a corporation, and intends to meet the requirements necessary to, qualify as a "regulated investment company" or "RIC" under Subchapter M of the U.S. Internal Revenue Code of 1986, as amended (the "Code").As such, the Fund must satisfy, among other requirements, certain ongoing asset diversification, source-of-income and annual distribution requirements imposed by Subchapter M.Each of these ongoing requirements for qualification for the favorable tax treatment for RICs requires that the Fund obtain information from the Portfolio Funds in which the Fund, through the Master Fund, is invested. If before the end of any quarter of its taxable year, the Fund believes that it may fail the Subchapter M asset diversification requirement, the Fund may seek to take certain actions to avert such a failure.The Fund, through the Master Fund, may try to acquire additional interests in Portfolio Funds to bring itself into compliance with the Subchapter M asset diversification test.However, the disposition of non-diversified assets, an action frequently taken by RICs to avert such a failure, may be difficult for the Fund to pursue because the Master Fund may effect withdrawals from a Portfolio Fund only at certain times specified by the governing documents of the particular fund.While relevant provisions also afford the Fund a 30-day period after the end of the relevant quarter in which to cure a diversification failure by disposing of non-diversified assets, the constraints on the Fund's ability to effect a withdrawal from a Portfolio Fund referred to above may limit utilization of this cure period. If the Fund fails to satisfy the Subchapter M asset diversification or other RIC requirements, it may lose its status as a RIC under the Code.In that case, all of its taxable income would be subject to U.S. federal income tax at regular corporate rates without any deduction for distributions to the Members.In addition, all distributions (including distributions of net capital gain) would be taxed to their recipients as dividend income to the extent of the Fund's current and accumulated earnings and profits.Accordingly, disqualification as a RIC would have a material adverse effect on the value of the Units and the amount of the Fund's distributions.(See "Tax Aspects.") 5.The subsection entitled "ADDITIONAL RISK FACTORS – Distributions to Members" beginning on page 31 would be deleted in its entirety. 6.The paragraph under the subsection entitled "ADDITIONAL RISK FACTORS – Other Considerations" beginning on page 34 would be revised to read as follows: Considerations for ERISA Plans and Other Tax-Exempt Investors.Investors subject to the U.S.
